Case: 4:17-cv-02455-CDP Doc. #: 188 Filed: 06/30/19 Page: 1 of 1 PageID #: 4241




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

MALEEHA AHMAD, et al.,                     )
                                           )
                     Plaintiffs,           )
                                           )
      v.                                   )        No. 4:17-cv-2455 CDP
                                           )
CITY OF ST. LOUIS, MISSOURI,               )
                                           )
                     Defendant.            )

                                           Notice

      Plaintiffs advise the Court that St. Louis County has now complied with Plaintiffs’ March

19, 2019 subpoena.

                                                    Respectfully submitted,

                                                    /s/ Anthony E. Rothert
                                                    Anthony E. Rothert, #44827MO
                                                    Jessie Steffan, #64861MO
                                                    Omri E. Praiss, #41850
                                                    ACLU of Missouri Foundation
                                                    906 Olive Street, Suite 1130
                                                    St. Louis, Missouri 63101
                                                    (314) 652-3114
                                                    arothert@aclu-mo.org
                                                    jsteffan@aclu-mo.org
                                                    opraiss@aclu-mo.org

                                                    Gillian R. Wilcox, #61278MO
                                                    406 West 34th Street, Suite 420
                                                    Kansas City, Missouri 64111
                                                    ACLU of Missouri Foundation
                                                    (816) 470-9938
                                                    gwilcox@aclu-mo.org
                                                    Attorneys for Plaintiffs
